9/30/2020                                                                        Certain Medical Conditions and Risk for Severe COVID-19 Illness | CDC

                                                  Case 1:19-cr-00230-DAD-BAM Document 49-3 Filed 10/05/20 Page 1 of 10




        Coronavirus Disease 2019 (COVID-19)                                                                                                              MENU 




     People with Certain Medical Conditions
     People with Certain Medical Conditions
     Updated Sept. 11, 2020                          Print




         Summary of Recent Changes
         Revisions were made on July 17, 2020 to re ect recent data supporting increased risk of severe COVID-19 among
         individuals with cancer. The listed underlying medical conditions in children were also revised to indicate that these
         conditions might increase risk to better re ect the quality of available data currently. We are learning more about COVID-
         19 every day, and as new information becomes available, CDC will update the information below.


     People of any age with certain underlying medical conditions are at increased risk for severe illness from COVID-19:

     People of any age with the following conditions are at increased risk of severe illness from COVID-19:


             Cancer
             Chronic kidney disease
             COPD (chronic obstructive pulmonary disease)
             Immunocompromised state (weakened immune system) from solid organ transplant
             Obesity (body mass index [BMI] of 30 or higher)
             Serious heart conditions, such as heart failure, coronary artery disease, or cardiomyopathies
             Sickle cell disease
             Type 2 diabetes mellitus

     COVID-19 is a new disease. Currently there are limited data and information about the impact of underlying medical
     conditions and whether they increase the risk for severe illness from COVID-19. Based on what we know at this time, people
     with the following conditions might be at an increased risk for severe illness from COVID-19:

             Asthma (moderate-to-severe)
             Cerebrovascular disease (a ects blood vessels and blood supply to the brain)
             Cystic brosis
             Hypertension or high blood pressure


https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                              1/10
9/30/2020                                                                        Certain Medical Conditions and Risk for Severe COVID-19 Illness | CDC

                                                  Case 1:19-cr-00230-DAD-BAM Document 49-3 Filed 10/05/20 Page 2 of 10
              Immunocompromised state (weakened immune system) from blood or bone marrow transplant, immune de ciencies,
              HIV, use of corticosteroids, or use of other immune weakening medicines
              Neurologic conditions, such as dementia
              Liver disease
              Pregnancy
              Pulmonary brosis (having damaged or scarred lung tissues)
              Smoking
              Thalassemia (a type of blood disorder)
              Type 1 diabetes mellitus

     Want to see the evidence behind these lists?



            Children who have medical complexity, who have neurologic, genetic, metabolic conditions, or who have congenital heart
            disease might be at increased risk for severe illness from COVID-19 compared to other children.



            The list of underlying conditions is meant to inform clinicians to help them provide the best care possible for patients,
            and to inform individuals as to what their level of risk may be so they can make individual decisions about illness
            prevention. We are learning more about COVID-19 every day. This list is a living document that may be updated at any
            time, subject to potentially rapid change as the science evolves.




     Reduce your risk of getting COVID-19
     It is especially important for people at increased risk of severe illness from COVID-19, and those who live with them, to protect
     themselves from getting COVID-19.


     The best way to protect yourself and to help reduce the spread of the virus that causes COVID-19 is to:

              Limit your interactions with other people as much as possible.
              Take precautions to prevent getting COVID-19 when you do interact with others.

     If you start feeling sick and think you may have COVID-19, get in touch with your healthcare provider within 24 hours.



     Venturing out into a public setting? What to consider before
     you go.
     As communities and businesses across the United States are opening, you may be thinking about resuming some activities,
     running errands, and attending events and gatherings. There is no way to ensure you have zero risk of infection, so it is
     important to understand the risks and know how to be as safe as possible.


     People at increased risk of severe illness from COVID-19, and those who live with them, should consider their level of risk
     before deciding to go out and ensure they are taking steps to protect themselves. Consider avoiding activities where taking
     protective measures may be di cult, such as activities where social distancing can’t be maintained. Everyone should take
     steps to prevent getting and spreading COVID-19 to protect themselves, their communities, and people who are at increased
     risk of severe illness.

     In general, the more people you interact with, the more closely you interact with them, and the longer that interaction, the
     higher your risk of getting and spreading COVID-19.


              If you decide to engage in public activities, continue to protect yourself by practicing everyday preventive actions.
              Keep these items on hand and use them when venturing out: a mask, tissues, and a hand sanitizer with at least 60%
              alcohol, if possible.
              If possible, avoid others who are not wearing masks or ask others around you to wear masks.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                     2/10
9/30/2020                                                                        Certain Medical Conditions and Risk for Severe COVID-19 Illness | CDC

                                                  Case 1:19-cr-00230-DAD-BAM Document 49-3 Filed 10/05/20 Page 3 of 10

     Are you considering in-person visits with family and friends? Here are
     some things to consider to help make your visit as safe as possible:
     When to delay or cancel a visit

             Delay or cancel a visit if you or your visitors have symptoms of COVID-19 or have been exposed to someone with COVID-
             19 in the last 14 days.
             Anyone who has had close contact with a person with COVID-19 should stay home and monitor for symptoms.

     In general, the more people you interact with, the more closely you interact with them, and the longer that interaction, the
     higher the risk of COVID-19 spread. So, think about:

             How many people will you interact with?
             Can you keep 6 feet of space between you and others?
             Will you be outdoors or indoors?
             What’s the length of time that you will be interacting with people?


     Encourage social distancing during your visit

             Visit with your friends and family outdoors, when possible. If this is not feasible, make sure the room or space is well-
             ventilated (for example, open windows or doors) and large enough to accommodate social distancing.
             Arrange tables and chairs to allow for social distancing. People from the same household can be in groups together and
             don’t need to be 6 feet apart from each other.
             Consider activities where social distancing can be maintained, like sidewalk chalk art or yard games.
             Try to avoid close contact with your visitors. For example, don’t shake hands, elbow bump, or hug. Instead wave and
             verbally greet them.
             If possible, avoid others who are not wearing masks or ask others around you to wear masks.
             Consider keeping a list of people you visited or who visited you and when the visit occurred. This will help with contact
             tracing if someone becomes sick.


     Wear masks

             Masks should be worn over the nose and mouth. Masks are especially important when it is di cult to stay at least 6 feet
             apart from others or when people are indoors to help protect each other.
             Masks may slow the spread of the virus and help people who may have the virus and do not know it from transmitting it
             to others
                  Wearing a mask helps protects others in case you’re infected, while others wear one to protect you should they be
                  infected.
             Who should NOT use masks: Children under age 2 or anyone who has trouble breathing, is unconscious, or is
             incapacitated or otherwise unable to remove the mask without assistance.


     Wash hands often

             Everyone should wash their hands for at least 20 seconds at the beginning and end of the visit and whenever you think
             your hands may have become contaminated.
             If soap and water are not readily available, such as with outdoor visits or activities, use a hand sanitizer that contains at
             least 60% alcohol. Cover all surfaces of your hands and rub them together until they feel dry.
             Remind guests to wash or sanitize their hands before serving or eating food.
             Use single-use hand towels or paper towels for drying hands so visitors do not share towels. Have a no-touch trash can
             available for guests to use.


     Limit contact with commonly touched surfaces or shared items

             Encourage your visitors to bring their own food and drinks.
             Cl            d di i f        t               l t        h d         f             d         h       d it        b t
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                     3/10
9/30/2020                                                                        Certain Medical Conditions and Risk for Severe COVID-19 Illness | CDC

             Clean and disinfect commonly  touched surfaces andDocument
                                   Case 1:19-cr-00230-DAD-BAM   any shared items
                                                                        49-3      between
                                                                              Filed 10/05/20use.
                                                                                              Page 4 of 10
             If you choose to use any shared items that are reusable (e.g., seating covers, tablecloths, linen napkins), wash, clean, and
             sanitize them after the event.


     If you are thinking about participating in an event or gathering:
     If you are at increased risk for severe illness, consider avoiding high-risk gatherings. The risk of COVID-19 spreading at events
     and gatherings increases as follows:

     Lowest risk: Virtual-only activities, events, and gatherings.

     More risk: Smaller outdoor and in-person gatherings in which individuals from di erent households remain spaced at least 6
     feet apart, wear masks, do not share objects, and come from the same local area (e.g., community, town, city, or county).

     Higher risk: Medium-sized in-person gatherings that are adapted to allow individuals to remain spaced at least 6 feet apart
     and with attendees coming from outside the local area.

     Highest risk: Large in-person gatherings where it is di cult for individuals to remain spaced at least 6 feet apart and
     attendees travel from outside the local area.



     Stay healthy during the COVID-19 pandemic
     Staying healthy during the pandemic is important. Talk to your healthcare provider about whether your vaccinations and
     other preventive services are up to date to help prevent you from becoming ill with other diseases.

             It is particularly important for those at increased risk of severe illness, including older adults, to receive recommended
             vaccinations against in uenza and pneumococcal disease.
             Talk with your healthcare provider about maintaining preventive services like cancer screenings during the pandemic.
             Remember the importance of staying physically active and practicing healthy habits to cope with stress.
             If you have a medical emergency, do not delay seeking emergency care.


      If you have an underlying medical condition, you should continue to
     follow your treatment plan:
             Continue your medicines and do not change your treatment plan without talking to your healthcare provider.
             Have at least a 30-day supply of prescription and non-prescription medicines. Talk to a healthcare provider, insurer, and
             pharmacist about getting an extra supply (i.e., more than 30 days) of prescription medicines, if possible, to reduce your
             trips to the pharmacy.
             Do not delay getting emergency care for your underlying medical condition because of COVID-19. Emergency
             departments have contingency infection prevention plans to protect you from getting COVID-19 if you need care.
             Call your healthcare provider if you have any concerns about your underlying medical conditions or if you get sick and
             think that you may have COVID-19. If you need emergency help, call 911 right away.
             If you don’t have a healthcare provider, contact your nearest community health center  or health department.




                             Protect Your Health This Flu Season
                            Getting a u vaccine during 2020-2021 is more important than ever because of the ongoing COVID-19
                             pandemic. Flu vaccination is especially important for people who are at high risk from u; many of whom are
                             also at high risk for COVID-19 or serious outcomes.

                                People at High Risk For Flu Complications




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                     4/10
9/30/2020                                                                        Certain Medical Conditions and Risk for Severe COVID-19 Illness | CDC

                                                  Case 1:19-cr-00230-DAD-BAM Document 49-3 Filed 10/05/20 Page 5 of 10




            COVID-19 Associated                                               COVID-19 Hospitalization and                                      COVID-19 Hospitalization and
            Hospitalization Related to                                        Death by Age                                                      Death by Race/Ethnicity
            Underlying Medical Conditions




     Actions you can take based on your medical conditions and
     other risk factors
         Asthma (moderate-to-severe)

         Having moderate-to-severe asthma may increase your risk for severe illness from COVID-19.

         Actions to take

              Keep your asthma under control by following your Asthma Action Plan.
              Continue your current medicines, including any inhalers with steroids in them (“steroids” is another word for
              corticosteroids). Know how to use your inhaler. Avoid your asthma triggers.
              Make sure that you have at least a 30-day supply of your medicines.
              Call your healthcare provider if you have concerns about your condition or feel sick. If you don’t have a healthcare
              provider, contact your nearest community health center  or health department.
              Have another member of your household who doesn’t have asthma clean and disinfect your house for you. When
              they use cleaning and disinfecting products, have them:
                   Make sure that people with asthma are not in the room.
                      Avoid using disinfectants known to trigger asthma attacks.
                      Open windows or doors and use a fan that blows air outdoors.
                      Always follow the instructions on the product label.
                      Spray or pour spray products onto a cleaning cloth or paper towel instead of spraying the product directly onto
                      the cleaning surface (if the product label allows).


            Learn more about asthma.



         Cancer

         Having cancer currently increases your risk of severe illness from COVID-19. At this time, it is not known whether having a
         history of cancer increases your risk.

         Actions to take:

              Have a conversation with your healthcare provider or care team to discuss your individual level of risk based on your
              condition, your treatment, and the level of transmission in your community.
              Do not stop taking your medicines or alter your treatment plan without talking to your healthcare provider.
              Make sure that you have at least a 30-day supply of your medicines.
              Do not delay life-saving treatment or emergency care.
              Call your healthcare provider or care team if you have concerns about your condition, your treatment, think you may
              have been exposed to COVID-19, or any other questions.
              For more information on preventing infections for people with cancer.



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                                           5/10
9/30/2020                                                                        Certain Medical Conditions and Risk for Severe COVID-19 Illness | CDC

                                                  Case 1:19-cr-00230-DAD-BAM Document 49-3 Filed 10/05/20 Page 6 of 10

         Chronic kidney disease

         Having chronic kidney disease of any stage increases your risk for severe illness from COVID-19.

         Actions to take


              Continue your medicines and your diet as directed by your healthcare provider.
              Make sure that you have at least a 30-day supply of your medicines.
              Stay in contact with your healthcare team as often as possible, especially if you have any new signs or symptoms of
              illness. Also reach out to them if you can’t get the medicines or foods you need.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.
              Have shelf-stable food choices to help you follow your kidney diet.
              If you are on dialysis:
                    Contact your dialysis clinic and your healthcare provider if you feel sick or have concerns.
                      Do NOT miss your treatments.
                      Plan to have enough food on hand to follow the KCER 3-Day Emergency Diet Plan  for dialysis patients in case
                      you are unable to maintain your normal treatment schedule.


            Learn more about kidney disease.


            Learn how to take care of your kidneys.



         COPD, cystic brosis, pulmonary brosis, and other chronic lung diseases

         Having COPD (including emphysema and chronic bronchitis) is known to increase your risk of severe illness from COVID-
         19. Other chronic lung diseases, such as idiopathic pulmonary brosis and cystic brosis, may increase your risk of
         severe illness from COVID-19.

         Actions to take

              Keep taking your current medicines, including those with steroids in them (“steroids” is another word for
              corticosteroids).
              Make sure that you have at least a 30-day supply of your medicines.
              Avoid triggers that make your symptoms worse.
              Call your healthcare provider if you have concerns about your condition or feel sick.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.


            Learn more about COPD.



         Diabetes

         Having type 2 diabetes increases your risk of severe illness from COVID-19. Based on what we know at this time, having
         type 1 or gestational diabetes may increase your risk of severe illness from COVID-19.


         Actions to take

              Continue taking your diabetes pills and insulin as usual.
              Test your blood sugar and keep track of the results, as directed by your healthcare provider.
              Make sure that you have at least a 30-day supply of your diabetes medicines, including insulin.
              Follow your healthcare provider’s instructions if you are feeling ill as well as the sick day tips for people with diabetes.
              Call your healthcare provider if you have concerns about your condition or feel sick
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                     6/10
9/30/2020                                                                        Certain Medical Conditions and Risk for Severe COVID-19 Illness | CDC

              Call your healthcare provider if you have concerns about
                                    Case 1:19-cr-00230-DAD-BAM         your49-3
                                                                  Document  condition or feel sick.
                                                                                Filed 10/05/20   Page 7 of 10
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.


            Learn more about diabetes.



         Hemoglobin disorders such as sickle cell disease and thalassemia

         Having sickle cell disease (SCD) increases your risk for severe illness from COVID-19. Having other hemoglobin disorders,
         like thalassemia, may increase your risk for severe illness from COVID-19.

         Actions to take

              Ask your healthcare provider about telemedicine or remote healthcare visits, and know when to go to the emergency
              department.
              Work with your healthcare provider to manage medicines and therapies for your disorder (including hydroxyurea,
              chelation therapy, blood transfusions, and prescriptions for pain management) and any other health condition you
              may have (such as diabetes, high blood pressure, and arthritis).
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.
              Try to prevent vaso-occlusive episodes or pain crises by avoiding possible triggers.
              Review CDC’s healthy living with SCD guide or our healthy living with thalassemia guide for tips to help you stay
              healthy.
              Find SCD resources and thalassemia resources to help navigate care and increase knowledge and awareness of SCD
              and thalassemia.
              Let friends and family know about the need for healthy blood donors.



         Immunocompromised state (weakened immune system) from blood, bone marrow, or
         organ transplant; HIV; use of corticosteroids; or use of other immune weakening
         medicines

         Many conditions and treatments can cause a person to be immunocompromised or have a weakened immune system.
         These include: having a solid organ transplant, blood, or bone marrow transplant; immune de ciencies; HIV with a low
         CD4 cell count or not on HIV treatment; prolonged use of corticosteroids; or use of other immune weakening medicines.
         Having a weakened immune system may increase your risk of severe illness from COVID-19.


         Actions to take

              Continue any recommended medicines or treatments and follow the advice of your healthcare provider.
              Do not stop taking your medicines without talking to your healthcare provider.
              Make sure that you have at least a 30-day supply of your medicines.
              Do not delay life-saving treatment or emergency care.
              Call your healthcare provider if you have concerns about your condition or feel sick.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.


            Information for people living with HIV.



         Liver disease

         Having chronic liver disease, especially cirrhosis (scarring of the liver), may increase your risk for severe illness from
         COVID-19.

         Actions to take


https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                     7/10
9/30/2020                                                                        Certain Medical Conditions and Risk for Severe COVID-19 Illness | CDC

                                                  Case 1:19-cr-00230-DAD-BAM Document 49-3 Filed 10/05/20 Page 8 of 10
              Take your medicines exactly as prescribed.
              Make sure that you have at least a 30-day supply of your medicines.
              Call your healthcare provider if you have concerns about your condition or feel sick.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.


            Learn more about chronic liver disease.



         Pregnancy

         Based on what we know at this time, pregnant people might be at an increased risk for severe illness from COVID-19
         compared to non-pregnant people. Additionally, there may be an increased risk of adverse pregnancy outcomes, such as
         preterm birth, among pregnant people with COVID-19.


         Actions to take

              Do not skip your prenatal care appointments.
              Make sure that you have at least a 30-day supply of your medicines.
              Talk to your healthcare provider about how to stay healthy and take care of yourself during the COVID-19 pandemic.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.
              Call your healthcare provider if you have any questions related to your health.
              Seek care immediately if you have a medical emergency.
              You may feel increased stress during this pandemic. Fear and anxiety can be overwhelming and cause strong
              emotions. Learn about stress and coping.


            Learn more about pregnancy and COVID-19.



         Serious Heart Conditions and Other Cardiovascular and Cerebrovascular Diseases

         Having any of the following serious heart conditions increases your risk of severe illness from COVID-19:

              Heart failure
              Coronary artery disease
              Cardiomyopathies
              Pulmonary hypertension

         Having other cardiovascular or cerebrovascular disease, such as hypertension (high blood pressure) or stroke, may
         increase your risk of severe illness from COVID-19.


            Learn more about serious heart conditions


         Actions to take


              Take your medicines exactly as prescribed and follow your healthcare provider’s recommendations for diet and
              exercise while maintaining social distancing precautions.
              Continue angiotensin converting enzyme inhibitors (ACE-I) or angiotensin-II receptor blockers (ARB) as prescribed by
              your healthcare provider for indications such as heart failure or high blood pressure.
              Make sure that you have at least a 30-day supply of your heart disease medicines, including high cholesterol and high
              blood pressure medicines.
              Call your healthcare provider if you have concerns about your condition or feel sick.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.
              Do not delay life-saving treatment or emergency care.
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                     8/10
9/30/2020                                                                        Certain Medical Conditions and Risk for Severe COVID-19 Illness | CDC
                                 y                g                   g   y
                                                  Case 1:19-cr-00230-DAD-BAM Document 49-3 Filed 10/05/20 Page 9 of 10




             Learn more about heart disease.


             Learn more about stroke.


             Learn more about high blood pressure.



         Obesity

         Having obesity, de ned as a body mass index (BMI) of 30 or above, increases your risk of severe illness from COVID-19.

            Actions to take

              Take your medicines for any underlying health conditions exactly as prescribed.
              Follow your healthcare provider’s recommendations for nutrition and physical activity, while maintaining social
              distancing precautions.
              Call your healthcare provider if you have concerns or feel sick.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.


             Learn more about obesity in adults.


             Learn about obesity in children.



         Neurologic conditions such as dementia

         Having neurologic conditions such as dementia may increase your risk of severe illness from COVID-19.


         Actions to take

              Take your medicines as prescribed.
              Make sure that you have at least a 30-day supply of your medicines.
              Call your healthcare provider if you have concerns about your condition or feel sick.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.


             Learn more about dementia.


             Learn about caring for people living with dementia during COVID-19.


             Learn about amyotrophic lateral sclerosis (ALS).



         Smoking

         Being a current or former cigarette smoker may increase your risk of severe illness from COVID-19.


         Actions to take

              If you currently smoke, quit. If you used to smoke, don’t start again. If you’ve never smoked, don’t start.
              Counseling from a healthcare provider and Food and Drug Administration (FDA)-approved medications can double
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                     9/10
9/30/2020                                                                        Certain Medical Conditions and Risk for Severe COVID-19 Illness | CDC

                                                 Case 1:19-cr-00230-DAD-BAM Document 49-3 Filed 10/05/20 Page 10 of 10
              the chances of quitting smoking.
              For help quitting smoking, call 1-800-QUIT-NOW or visit smokefree.gov  .

              Call your healthcare provider if you have concerns or feel sick.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.


            Learn about smoking and tobacco use.


            Learn about the health e ects of cigarette smoking.



         Children with Certain Underlying Conditions

         While children have been less a ected by COVID-19 compared to adults, children with certain conditions may be at
         increased risk for severe illness. Children who are medically complex, who have serious genetic, neurologic, metabolic
         disorders, and with congenital (since birth) heart disease might be at increased risk for severe illness from COVID-19.
         Similar to adults, children with obesity, diabetes, asthma and chronic lung disease, or immunosuppression might be at
         increased risk for severe illness from COVID-19. CDC is investigating a rare but serious complication associated with
         COVID-19 in children called Multisystem In ammatory Syndrome in Children (MIS-C). We do not yet know what causes
         MIS-C and who is at increased risk for developing it. Learn about MIS-C.


         Actions to take

              Give medicines as prescribed for your child’s underlying conditions.
              Make sure that you have at least a 30-day supply of your child’s medicines.
              Call your child’s healthcare provider if you have concerns and to discuss your child’s speci c conditions and risk for
              severe illness from COVID-19.
              Well-child visits and vaccines are still important during the COVID-19 pandemic. Stay in contact with your child’s
              healthcare provider and make sure your child is up to date with vaccines to prevent other diseases. Learn more about
              how to protect yourself and your family during the COVID-19 pandemic.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.


            Learn about preventing illness in your children.


            Learn more about congenital heart disease and speci c genetic and neurologic disorders in children.



         People with Multiple Underlying Conditions

         The more underlying medical conditions someone has, the greater their risk is for severe illness from COVID-19.

         Actions to take


              Continue your medicines and treatment plans as directed by your healthcare provider.
              Make sure that you have at least a 30-day supply of your medicines.
              Call your healthcare provider if you have any concerns or feel sick.
              If you don’t have a healthcare provider, contact your nearest community health center  or health department.
              Do not delay emergency care.


                                                                                                                                                         Last Updated Sept. 11, 2020




https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html                                                                                   10/10
